The letter was competent, and no cause is shown for setting aside the verdict. The plaintiff testified that he took the note as collateral security; the defendant, that it was taken as payment. The issue thus presented is one of fact purely, and there is nothing in the evidence as reported tending to show that the judgment of the trial court was not fairly exercised in its consideration, or that the conclusion reached might not properly have been arrived at by any tribunal.
Exceptions overruled.
BINGHAM, J., did not sit: the others concurred.